                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRlCT OF NORTH CAROLINA
                               SOUTHERN DIVISION

                                    NO. 7:20-cr-00141-D



  UNITED STATES OF AMERICA
                                                             ORDER TO SEAL
      V.



  SAMUEL ARNETT, JR.



       On motion of the Defendant, Samuel Arnett, Jr., and for good cause shown, it is hereby

ORDERED that [DE 23] be sealed until otherwise ordered by the Court, except that copies may

be provided to the United States Attorney' s Office and Counsel for the above-named Defendant.

       IT IS SO ORDERED.

       This~ day of October, 2020.




                                    United States District Judge




           Case 7:20-cr-00141-D Document 25 Filed 10/26/20 Page 1 of 1
